                                                                                       Entered on Docket
                                                                                       August 23, 2019
                                                                                       EDWARD J. EMMONS, CLERK
                                                                                       U.S. BANKRUPTCY COURT
                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                    1    KELLER & BENVENUTTI LLP
                                         Jane Kim (#298192)
                                    2    (jkim@kellerbenvenutti.com)
                                         Thomas B. Rupp (#278041)                    The following constitutes the order of the Court.
                                    3    (trupp@kellerbenvenutti.com)                Signed: August 23, 2019
                                         650 California Street, Suite 1900
                                    4    San Francisco, CA 94108
                                         Tel: 415 364 6793                           ___________________________________________
                                    5    Fax: 650 636 9251                           William J. Lafferty, III
                                                                                     U.S. Bankruptcy Judge
                                    6    Attorneys for Debtors and
                                         Debtors in Possession
                                    7

                                    8

                                    9                                   UNITED STATES BANKRUPTCY COURT

                                    10                                  NORTHERN DISTRICT OF CALIFORNIA

                                    11                                           OAKLAND DIVISION

                                    12    In re:                                             Bankruptcy Case
                                                                                             No. 19-41283 (WJL), et seq.
                                    13    JADOOTV, INC.,
650 California Street, Suite 1900




                                                                                             Chapter 11
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14             - and -
                                                                                             (Lead Case)
                                    15    CLOUDSTREAM MEDIA, INC.,
                                                                                             (Jointly Administered)
                                    16                                    Debtors.

                                    17                                                       ORDER CONTINUING MATTERS
                                                                                             SCHEDULED TO BE HEARD ON AUGUST
                                    18            Affects JadooTV, Inc.                     28, 2019
                                                  Affects CloudStream Media, Inc.
                                    19            Affects both Debtors
                                                                                             [No hearing required]
                                    20    * All papers shall be filed in the Lead Case,
                                          No. 19-41283 (WJL).
                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                    Case: 19-41283           Doc# 114    Filed: 08/23/19   Entered: 08/23/19 15:10:08        Page 1 of 3
                                    1           Upon the ex parte Motion, dated August 22, 2019 (the “Motion”), 1 of JadooTV, Inc. and

                                    2    CloudStream Media, Inc., as debtors and debtors in possession (collectively, the “Debtors”), pursuant to

                                    3    section 105(a) of title 11, United States Code (the “Bankruptcy Code”), Rule 9006 of the Federal Rules

                                    4    of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9006-1 of the Bankruptcy Local Rules for

                                    5    the United States Bankruptcy Court for the Northern District of California (the “Local Rules”), for entry

                                    6    of an order continuing the matters currently scheduled to be heard in the above-captioned chapter 11

                                    7    cases on August 28, 2019, at 10:30 a.m. (Pacific time), to a hearing on September 4, 2019, at 10:30 a.m.

                                    8    (Pacific time); and consideration of the Motion and the requested relief being a core proceeding pursuant

                                    9    to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409;

                                    10   and due and proper notice of the Motion having been provided to the parties listed therein, and it

                                    11   appearing that no other or further notice need be provided; and upon the Declaration of Jane Kim

                                    12   submitted contemporaneously therewith; and after consideration of Dish Network L.L.C.'s Response

                                    13   in Opposition to the Motion dated August 23, 2019, and after due deliberation and sufficient cause
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14   appearing therefor,

                                    15          IT IS HEREBY ORDERED THAT:
                                    16          1.      The chapter 11 status conference and the hearings on the Stock Repurchase Motion and
                                    17   the Defense Costs Motion (each as defined in the Motion) are continued from August 28, 2019, at 10:30

                                    18   a.m. (Pacific time) to September 4, 2019, at 10:30 a.m. (Pacific time).

                                    19          2.      The hearing on the Relief from Stay Motion filed by DISH Network L.L.C. is continued
                                    20   from September 4, 2019 at 9:30 a.m. (Pacific time) to September 4, 2019 at 10:30 a.m. (Pacific time).
                                    21

                                    22                                           ***END OF ORDER***
                                    23

                                    24

                                    25

                                    26

                                    27
                                         1
                                    28     Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such
                                         terms in the Motion.


                                    Case: 19-41283       Doc# 114      Filed: 08/23/19    Entered: 08/23/19 15:10:08        Page 2 of 3
                                    1                                       SERVICE LIST

                                    2

                                    3

                                    4

                                    5

                                    6

                                    7

                                    8

                                    9

                                    10

                                    11

                                    12

                                    13
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                    Case: 19-41283   Doc# 114   Filed: 08/23/19   Entered: 08/23/19 15:10:08   Page 3 of 3
